              Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 1 of 13 PageID #: 1




                                    IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE

         BOARD OF TRUSTEES, PLUMBERS AND PIPEFITTERS                            )
           LOCAL UNION NO. 74 PENSION FUND,                                     )
         BOARD OF TRUSTEES, PLUMBERS AND PIPEFITTERS                            )
           LOCAL UNION NO. 74 ANNUITY FUND,                                     )
         BOARD OF TRUSTEES, PLUMBERS AND PIPEFITTERS                            )
           LOCAL UNION NO. 74 WELFARE FUND,                                     )
         BOARD OF TRUSTEES, PLUMBERS AND PIPEFITTERS                            )
           LOCAL UNION NO. 74 SCHOLARSHIP FUND;                                 )
         BOARD OF TRUSTEES, PLUMBERS AND PIPEFITTERS                            )       CIVIL ACTION NO.
           LOCAL UNION NO. 74 APPRENTICESHIP FUND,                              )
         BOARD OF TRUSTEES, PIPEFITTERS LOCAL UNION NO.                         )
           74 EDUCATIONAL/PAC FUND, AND                                         )
         LOCAL UNION #74 OF THE UNITED ASSOCIATION OF                           )
           JOURNEYMEN AND APPRENTICES OF THE                                    )
           PLUMBING AND PIPEFITTING INDUSTRY OF THE                             )
           UNITED STATES AND CANADA                                             )
                                                                                )
                                   Plaintiffs,                                  )
                  v.                                                            )
                                                                                )
         MEP NATIONWIDE, LLC.                                                   )
                                                                                )
                                   Defendant.                                   )


                                                      COMPLAINT

                  Plaintiffs, by undersigned counsel, complain as follows:

                                                    JURISDICTION

                  1.        This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

         §§ 1132, 1145; 29 U.S.C. § 185(c); and/or 28 U.S.C. § 1331. The claims asserted are all made

         under federal statutes or federal common law, but the supplemental jurisdiction of the Court under

         28 U.S.C. § 1367(a) also extends to any claims that are found to lie under state law.

                  2.        The Plaintiffs have standing to bring this action pursuant to 29 U.S.C. §§ 185(b)

             and 1132(d).


27966308.1
              Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 2 of 13 PageID #: 2




                  3.      A copy of this Complaint is being served on the Secretary of Labor and the

         Secretary of Treasury of the United States by certified mail in accordance with 29 U.S.C. §

         1132(h).

                                                       VENUE

                  4.      Venue lies in the District of Delaware under 29 U.S.C. § 1132(e)(2), 29 U.S.C. §

         185(a) and/or 28 U.S.C. § 1391(b).

                                                      PARTIES

                  5.      Plaintiff, Board of Trustees, Plumbers and Pipefitters Local Union No. 74 Pension

             Fund is the collective name of the trustees of the Plumbers and Pipefitters Local Union No. 74

             Pension Fund (“Pension Fund”), a trust fund established under 29 U.S.C. § 186(c)(5) which is a

             “multiemployer plan,” “employee benefit plan” and “employee benefit pension plan” within the

             meaning of 29 U.S.C. § 1002(37), (2) and (3), which is administered and has its principal place

             of business in this district at 501 Carr Road, Suite 220, Wilmington, DE 19809-2800. Its

             Trustees are the “named fiduciary,” “plan administrator” and “plan sponsor” and each is an

             individual “fiduciary,” within the meaning of 29 U.S.C. §§ 1102(a)(2), 1002(16), (21). The

             Pension Fund is referenced as “Pension Fund” in the Labor Agreement relating to this

             complaint.

                  6.      Plaintiff, Board of Trustees, Plumbers and Pipefitters Local Union No. 74

         Annuity Fund is the collective name of the trustees of the Plumbers and Pipefitters Local Union

         No. 74 Annuity Fund (“Annuity Fund”), a trust fund established under 29 U.S.C. § 186(c)(5) and

         is a “multiemployer plan,” “employee benefit plan” and “employee benefit pension plan” within

         the meaning of 29 U.S.C. § 1002(37), (2) and (3), which is administered and has its principal

         place of business in this district at the address in Paragraph 5 of this Complaint. The Annuity


27966308.1
                                                           2
              Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 3 of 13 PageID #: 3




         Fund is referenced as “Annuity Fund” in the Labor Agreements relating to this complaint.

                   7.     Plaintiff, Board of Trustees, Plumbers and Pipefitters Local Union No. 74 Welfare

         Fund is the collective name of the trustees of the Plumbers and Pipefitters Local Union No. 74

         Welfare Fund (“Welfare Fund”), a “multiemployer plan” and “employee benefit plan” and

         “employee welfare benefit plan” within the meaning of 29 U.S.C. § 1002(37), (1), and (3), which

         is administered and has its principal place of business in this district at the address in Paragraph 5

         of this Complaint. The Welfare Fund is also known as and referenced as “Health and Welfare

         Fund” in the Labor Agreements relating to this complaint.

                   8. Plaintiff, Board of Trustees, Plumbers and Pipefitters Local Union No. 74 Scholarship

         Fund is the collective name of the trustees of the Plumbers and Pipefitters Local Union No. 74

         Scholarship Fund (“Scholarship Fund”), a trust fund established under 29 U.S.C. § 186(c)(7) for

         the purpose of awarding scholarships to the children of Union members, and an “employee

         welfare benefit plan” within the meaning of 29 U.S.C. § 1002(1), and (3) which is administered

         and has its principal place of business in this district at the address in Paragraph 5 of this

         Complaint. The Scholarship Fund is referenced as “Scholarship Fund” in the Labor Agreements

         relating to this complaint.

                   9. Plaintiff, Board of Trustees, Plumbers and Pipefitters Local Union No. 74

             Apprenticeship Fund is the collective name of the trustees of the Plumbers and Pipefitters Local

             Union No. 74 Apprenticeship Fund (“Apprenticeship Fund” and together with the Pension

             Fund, Annuity Fund, Welfare Fund and Scholarship Fund, the “Funds”) is a trust fund

             established under 29 U.S.C. § 186(c)(6) and an “employee welfare benefit plan” within the

             meaning of 29 U.S.C. § 1002(1), and (3) which is administered and has its principal place of

             business in this district at the address in Paragraph 5 of this Complaint. The Apprenticeship


27966308.1
                                                            3
              Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 4 of 13 PageID #: 4




             Fund is also known as and referenced as “Apprentice Training Fund” in the Labor Agreements

             relating to this complaint.

                   10.     The trustees of the Funds are the “named fiduciary,” “plan administrator” and

         “plan sponsor,” within the meaning of 29 U.S.C. §§1102(a), 1002(16), and each trustee is an

         individual “fiduciary,” within the meaning of 29 U.S.C. §1002(21), of a “multiemployer plan”

         and “employee benefit plan,” within the meaning of 29 U.S.C. §§1002(37), (1).

                   11.     Plaintiff Pipefitters Local No. 74 Educational/PAC and Building Funds

         (hereinafter, “PAC”), are unincorporated associations established pursuant to 2 U.S.C. §431 et

         seq. for the purpose of advancing the political interests of the members of the union by, e.g.,

         lawfully influencing the selection, nomination, election and/or appointment of individuals for

         political office. The PAC is administered from offices located at the address in the caption.

                   12.     Plaintiff, Local Union No. 74 of the United Association of Journeymen and

         Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFL-CIO

         (“Union,” and together with PAC and the Funds, “Plaintiffs”), is an unincorporated association

         commonly referred to as a labor union, and is an employee organization that represents, for

         purposes of collective bargaining, employees of Defendants, who are and/or were employed in

         an industry affecting interstate commerce within the meaning of 29 U.S.C. §§152(5), (6) and (7),

         and 185(a). The Union maintains its principal place of business at 201 Executive Court, Newark,

         Delaware, 19702. The Union is the exclusive bargaining agent and representative of employees

         of MEP Nationwide, LLC performing the work at issue in this Complaint. The Union has the

         right to enforce the contractual and other rights of such employees in this action.

                   13. Defendant MEP Nationwide, LLC (“Company”) is a Virginia limited liability

             company and an employer in an industry affecting commerce within the meaning of 29 U.S.C.


27966308.1
                                                           4
               Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 5 of 13 PageID #: 5




             §§152(2), (6) and (7), 1002(5), (11) and (12) with a business office at 1320 Central Park Blvd.,

             Suite 200, Fredricksburg, VA 22401. Company does business with the Funds that is sufficient

             to create personal jurisdiction over the Company in this district and a substantial part of the

             events or omissions giving rise to the claim occurred from transactions with the Funds’ office

             in this district.

                                                   COMMON FACTS

                    14.     At all times relevant to this action, the Company was party to or agreed to abide

         by the terms and conditions of one or more collective bargaining agreements (singly or jointly,

         “Labor Contracts”) with the Union. True and correct copies of the cover pages, tables of

         contents, contribution provisions and joinder or signature pages of the Labor Contracts are

         attached as Exhibit 1.

                    15.     The Company also agreed to abide by the terms of the applicable Agreement and

         Declaration of Trust (“Trust Agreements”) and the plan documents for each of the ERISA Funds.

         True and correct copies of the relevant portions and signature pages of the Trust Agreements for

         the Pension Fund, Annuity Fund, Welfare Fund, Scholarship Fund and Apprenticeship Fund are

         attached as Exhibits 2-6 respectively.

                    16.     Under the Labor Contract, Trust Agreements, and other plan documents and

         policies of the Funds, the Company agreed:

                            (a)    To make full and timely payment on a monthly basis to the Funds, as

         required by the Labor Contracts, Trust Agreement and plan documents. See Ex. 1, Art. VIII §§

         4-12; Ex. 2, Art. IV, § 4.01; Ex. 3, Art. IV, § 4.2; and Ex. 4, Art. IV, § 4.01.




27966308.1
                                                             5
               Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 6 of 13 PageID #: 6




                        (b)     To file monthly remittance reports with the Funds detailing all employees

         or work for which contributions were required under the Labor Contract. See Ex. 1, Art. VIII, §

         12; Ex. 2, Art. IV, § 4.01; Ex. 3, Art. IV, § 4.3; and Ex. 4, Art. IV, § 4.01.

                        (c)     To produce, upon request by the Funds, all books and records deemed

         necessary to conduct an audit of the Company’s records concerning its obligations to the Funds

         and to pay the cost of the audit if found to be delinquent or in violation of the Trust Agreement

         or Plan. See Ex. 2, Art. VII, § 7.03; Ex. 3, Art. VII, § 7.25; and Ex. 4, Art. VII, § 7.03.

                        (d)     To pay liquidated damages, interest, audit costs, and all costs of litigation,

         including attorneys’ fees, expended by the Funds to collect any amounts due as a consequence of

         the Company’s failure to comply with its contractual and statutory obligations described in

         Subparagraphs (a), (b) and (c). See Ex. 1, Art. VIII, § 12; Ex. 2, Art. VII, § 7.01-7.02; Ex. 3, Art.

         VII, § 7.29; and Ex. 4, Art. VII, § 7.01-7.02.

                        (e)     To withhold Union dues and PAC contributions from the net hourly wages

         of employees on a timely basis and pay over the same to Union. See Ex. 1, Art. VIII, §§ 10 and

         12.

                  17.   Defendant has failed, refused or neglected to submit monthly remittance reports

         for certain months during the period April, 2020 through November, 2020.

                  18.   Plaintiffs’ review of paystub reporting submitted to it revealed delinquent

         contributions owed to the Funds for the period April, 2020 through November, 2020.

                  19.   All conditions precedent to this lawsuit or the relief it seeks have been satisfied.




27966308.1
                                                           6
             Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 7 of 13 PageID #: 7




                       COUNT I - CONTRIBUTIONS UNDER ERISA - SUM CERTAIN

                                                      FUNDS
                                                        v.
                                                     COMPANY

                 20.      The allegations of Paragraph 1 through 19 are incorporated by reference as if fully

         restated.

                 21.      Based on information currently available to the Funds, Company has failed to pay

         amounts due under the Labor Contract, Trust Agreements and plan documents for the Funds for

         the periods April, 2020 through November, 2020 in at least the sum of $39,678.52, plus interest

         in violation of 29 U.S.C. § 1145.

                 22.      The Funds are adversely affected and damaged by the Company’s violation of 29

         U.S.C. § 1145.

                 WHEREFORE, Plaintiffs ask that the Court:

                          (1)    Enter judgment against Company in favor of the Plaintiffs, for the benefit

         of the ERISA Funds, for at least the sum certain amount plus any additional amounts which may

         become due during the pendency of this lawsuit, together with interest at the rate(s) prescribed

         by the Funds’ Collection Policy (or, in the alternative, the rate specified at 26 U.S.C. § 6621)

         from the due date for payment until the date of actual payment, liquidated damages equal to the

         greater of the interest on the unpaid contributions or liquidated damages provided by the

         documents governing the Funds or statute, and reasonable attorneys’ fees and costs incurred in

         this action or the collection or enforcement of any judgment all as provided under the Trust

         Agreements, plan documents of the Funds, and 29 U.S.C. § 1132(g)(2).

                          (2)    Grant such other or further relief, legal or equitable, as may be just,

         necessary or appropriate.


27966308.1
                                                           7
              Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 8 of 13 PageID #: 8




                    COUNT II - CONTRIBUTIONS UNDER CONTRACT - SUM CERTAIN

                                                     PLAINTIFFS
                                                         v.
                                                      COMPANY

                  23.      The allegations of Paragraphs 1 through 22 are incorporated by reference as if

         fully restated.

                  24.      Company has not paid contributions to the Plaintiffs described in Count I as

         required by the Labor Contract, and other documents incorporated by the Labor Contract, such as

         the Trust Agreements or plan documents of the Funds

                  25.      Under the Labor Contract, Company is also required to remit dues and PAC

             contributions and/or other amounts withheld from net hourly wages on a timely basis. Based on

             information available to the Plaintiffs, Company withheld from net hourly wages and other

             amounts to the Union but has not paid the withheld dues and PAC contributions to the Union.

                  26.      Based on information currently available to the Plaintiffs, Company has failed to

         pay amounts due under the Labor Contract, Trust Agreements and plan documents for the Funds

         for the periods March 2015 through December 2015 and January 2016 through December 2018

         in at least the sum of $49,710.35 (contributions of at least $41,425.29 and liquidated damages of

         at least $8,285.05) plus audit costs, interest and attorney fees and costs.

                  27.      Plaintiffs have been damaged as a proximate result of the breach of Labor

         Contract and/or its incorporated documents by Company.

                  WHEREFORE, Plaintiffs ask that the Court:

                           (1)    Enter judgment against the Company and in favor of Plaintiffs, for the

         benefit of the Funds, for the sum certain currently due plus any additional amounts which

         become due and owing during the pendency of this litigation or as a result of an audit together


27966308.1
                                                            8
             Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 9 of 13 PageID #: 9




         with liquidated damages, interest pursuant to the Funds’ Collection Policy, and costs, including

         reasonable attorneys’ fees incurred in this action or the collection or enforcement of any

         judgment, as provided in the Labor Contract and Trust Agreements.

                           (2)    Grant such other or further relief, legal or equitable, as may be just,

         necessary or appropriate.

                                                 COUNT III - AUDIT

                                                     PLAINTIFFS
                                                         v.
                                                      COMPANY

                 28.       The allegations of Paragraphs 1 through 27 are incorporated by reference as if

         fully restated.

                 29.       The amount of contributions the Company is required to pay to the Funds is based

         upon hours worked and paid to employees performing work covered by the Labor Contracts.

                 30.       As stated above, Company has failed to file remittance reports for certain months

         during the Applicable Period.

                 31.       No audit of the Company’s books and records has been performed for the period

         beginning on April, 2020 through the present.

                 32.       The Funds are without sufficient information or knowledge to plead the precise

         nature, extent and amount of the Company’s delinquency because the books, records and

         information necessary to determine this liability are in the exclusive possession, custody and

         control or knowledge of the Company.

                 33.       Computation of the precise amount of an employer’s delinquency is best achieved

         by an audit of the employer’s books and records to compare them to contractually-required

         remittance reports submitted by the employer.


27966308.1
                                                            9
             Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 10 of 13 PageID #: 10




                  34.    The Company is required by the Labor Contracts, Trust Agreements, plan

         documents of the ERISA Funds and/or applicable law to permit the Funds to audit its records, to

         cooperate in determining the contributions due the Funds and to pay the cost of the audit if found

         to be delinquent.

                  35.    The Funds and their fiduciaries or officers are adversely affected or damaged by

         the lack of an audit as, among other things, they have a duty to audit and confirm amounts due

         from contributing employers.

                  36.    The Funds and their fiduciaries or officers have no adequate remedy at law for

         lack of an audit as the calculation of any damages suffered as a result of the breach requires an

         audit.

                  WHEREFORE, Plaintiffs ask that the Court:

                  (1)    Enjoin the Company, its officers, agents, servants, employees, attorneys and all

         others in active concert or participation with them to permit an audit of all records under the

         actual or constructive control of the Company and, in the absence of records, to cooperate in

         alternative methods for the determination of work for which contributions are due.

                  (2)    Order the Company to pay for an audit by a Certified Public Accountant chosen

         by the Funds, and

                  (3)    Grant such other or further relief, legal or equitable, as may be just, necessary or

         appropriate.

                        COUNT IV - CONTRIBUTIONS UNDER ERISA AFTER AUDIT

                                                   ERISA FUNDS
                                                        v.
                                                    COMPANY

                  37.    The allegations of Paragraphs 1 through 36 are incorporated by reference as if


27966308.1
                                                          10
             Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 11 of 13 PageID #: 11




         fully restated.

                 38.       On information and belief, the Company has failed to make contributions to the

         ERISA Funds in violation of 29 U.S.C. §1145 in a period not barred by an applicable statute of

         limitations or similar bar.

                 39.       The ERISA Funds are adversely affected or damaged by the Company’s violation

         of 29 U.S.C. §1145.

                 WHEREFORE, Plaintiffs ask that the Court:

                 (1)       After an audit, enter judgment against the Company in favor of Plaintiffs, for the

         benefit of the Funds, for the contributions found due and owing by the audit, together with

         interest at the rate(s) prescribed by 26 U.S.C. §6621 from the due date for payment until the date

         of actual payment, liquidated damages equal to the greater of the interest on the unpaid

         contributions or liquidated damages provided by the plan document(s) or statute(s), the cost of

         the audit, and reasonable attorneys’ fees and costs incurred in this action and in connection with

         any proceedings to enforce or collect any judgment all as provided under the Trust Agreements,

         Plan and 29 U.S.C. §1132(g)(2).

                 (2)       Grant such other or further relief, legal or equitable, as may be just, necessary or

         appropriate.

                   COUNT V - CONTRIBUTIONS UNDER CONTRACT – AFTER AUDIT

                                                      PLAINTIFFS
                                                          v.
                                                       COMPANY

                 40.       The allegations of Paragraphs 1 through 39 are incorporated by reference as if

         fully restated.

                 41.       Plaintiffs are damaged as a proximate result of the breach of the Labor Contract


27966308.1
                                                            11
             Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 12 of 13 PageID #: 12




         and its incorporated documents by Company with respect to any amounts found due in an audit.

                  WHEREFORE, Plaintiffs ask that the Court:

                  (1)    Enter judgment against the Company and in favor of Plaintiffs, for the benefit of

         the Funds, for the sum certain currently due plus any additional amounts which become due and

         owing during the pendency of this litigation or as a result of an audit together with liquidated

         damages, interest and costs, including reasonable attorneys’ fees incurred in this action or the

         collection or enforcement of any judgment, as provided in the Labor Contract and Trust

         Agreements.

                  (2)    Grant such other or further relief, legal or equitable, as may be just, necessary or

         appropriate.

                              COUNT VI – CONVERSION OF AMOUNTS
                        WITHHELD FROM EMPLOYEE PAY FOR CONTRIBUTIONS

                                                 UNION AND PAC
                                                       v.
                                                   COMPANY

                  43.    The allegations in Paragraphs 1 through 42 are incorporated by reference.

                  44.    By withholding monies due to the Union and PAC, Company has tortiously

         converted property withheld from employee pay and held in trust for the Union and PAC,

         without lawful justification.

                  45.    Demand has been made on Company for recovery of the property without

         payment or such demand would be futile.

                  46.    Union and PAC have been damaged by the conversion of assets held for them in

         trust.

                  WHEREFORE, Union and PAC ask that the Court:



27966308.1
                                                          12
             Case 1:21-cv-00503-MN Document 1 Filed 04/06/21 Page 13 of 13 PageID #: 13




                        (1)        Award damages and make the Union and PAC whole for any losses

         resulting from the tortious conversion of property, including the fair value of such property, and

         actual proceeds, product, offspring, rents or profits of such property that at any time came into

         Defendants’ possession, custody or control or was used by them to reduce their liability for other

         debts.

                        (2)        Restore any profits and the fair value of use or lost opportunity from the

         use of trust funds; and

                        (3)        Grant such other relief, legal or equitable, as may be just, necessary or

         appropriate.



                                                          Respectfully submitted,

                                                          YOUNG CONAWAY
                                                          STARGATT & TAYLOR, LLP

                                                          /s/ Curtis J, Crowther
                                                          Timothy J. Snyder (Bar No. 2408)
                                                          Curtis J. Crowther (Bar No. 3238)
                                                          Rodney Square
                                                          1000 North King Street
                                                          Wilmington, DE 19801
                                                          Phone: (302) 571-6755
                                                          Fax: (302) 576-3445
                                                          tsnyder@ycst.com / ccrowther@ycst.com

                                                          Attorneys for Plaintiffs

         Dated: April 6, 2021




27966308.1
                                                            13
